In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-14-00162-CV
                           ____________________


         IN RE COMMITMENT OF CARL ALTHOFF ROBINSON

_______________________________________________________            ______________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 13-07-07692 CV
________________________________________________________            _____________

                          MEMORANDUM OPINION

      Carl Althoff Robinson challenges his commitment as a sexually violent

predator. See Tex. Health & Safety Code Ann. §§ 841.001-.151 (West 2010 &

Supp. 2014) (the SVP statute). In a single issue presented for his appeal, Robinson

contends the trial court abused its discretion under Rule 403 of the Texas Rules of

Evidence by allowing the State to develop further testimony concerning

Robinson’s sexual offenses after reading to the jury Robinson’s admissions to the

offenses. We overrule the issue and affirm the trial court’s judgment.



                                         1
      At the beginning of the trial, the State read to the jury Robinson’s

admissions which he made during pre-trial discovery in response to the State’s

request for admissions. Robinson admitted to the fact of his convictions and the

sentences for sexually assaulting two six-year-old children. He admitted certain

additional facts, not alleged in the indictments, about the commission of those

offenses.

      After the admissions were read to the jury, the State presented a psychiatrist,

Dr. Sheri Gaines, to provide her opinion as an expert about whether Robinson

suffers from a behavioral abnormality that makes him likely to engage in a

predatory act of sexual violence. When counsel for the State asked Dr. Gaines what

the records she reviewed and relied upon in forming her opinion indicated

happened between Robinson and one of the victims, Robinson objected that the

“details of the offense” were “unduly prejudicial” and outweighed the probative

value. The trial court overruled the objection and granted a running objection.

      Dr. Gaines described the details of that offense as they were described in the

police records, then described the details for the offense that Robinson committed

against the other victim. She described items the police found in a search of

Robinson’s home. Dr. Gaines related her interview with Robinson and stated that

Robinson essentially blamed the six-year-old children for initiating the offenses.

                                         2
Dr. Gaines explained that she diagnosed Robinson with pedophilic disorder. After

describing the diagnostic criteria for pedophilic disorder, Dr. Gaines explained

how Robinson’s conduct and his possession of certain items, as revealed in the

records, demonstrated that Robinson meets the criteria for pedophilic disorder.

According to Dr. Gaines, this disorder has affected Robinson’s emotional and

volitional capacity.

      Dr. Gaines testified that Robinson began an eighteen-month sex offender

treatment program approximately thirteen months before the trial. She described

her interview with Robinson and their discussion about his progress in sex offender

treatment. Dr. Gaines believed that Robinson had successfully “intellectualized”

the sex offender treatment, but he did not evidence that he had “internalized” what

he had learned. Dr. Gaines noted that Robinson became noticeably sexually excited

while talking about his offense against one of the victims, which indicated to her

that Robinson is presently suffering from sexual deviance and that he has a

behavioral abnormality. In particular, Dr. Gaines observed that Robinson is still

struggling with empathy and victim blame. According to Dr. Gaines, deviancy is

the major risk factor for sexual reoffending, and the disturbing details surrounding

his offenses illustrate the strength of his deviancy.




                                           3
       “The court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, or needlessly

presenting cumulative evidence.” Tex. R. Evid. 403. “Evidence is unfairly

prejudicial when it has an undue tendency to suggest that a decision be made on an

improper basis, commonly, but not necessarily, an emotional one.” In re

Commitment of Anderson, 392 S.W.3d 878, 882 (Tex. App.—Beaumont 2013, pet.

denied). “In applying Rule 403, factors that should be considered include the

probative value of the evidence, the potential of the evidence to impress the jury in

some irrational way, the time needed to develop the evidence, and the proponent’s

need for the evidence.” Id.

      Robinson suggests that his admissions to the conduct described in the

requests for admission conclusively established the existence of those facts, so

repeating those facts served only to improperly inflame the emotions of the jury.

Robinson’s admissions, however, conclusively established only the fact of the

conduct and not its significance in deciding the issue to be determined by the jury.

The testimony at issue in this appeal formed the basis for Dr. Gaines’s diagnosis of

pedophilic disorder and her opinion that Robinson suffers from a behavioral

abnormality that makes him likely to engage in a predatory act of sexual violence.

                                         4
Having an expert explain which facts were considered and how those facts

influenced the expert’s evaluation assisted the jury in weighing the expert’s

testimony and the opinion offered regarding the ultimate issue in the case. In re

Commitment of Day, 342 S.W.3d 193, 199 (Tex. App.—Beaumont 2011, pet.

denied). We hold the trial court did not err in overruling Robinson’s objection that

the “details of the offense” were “unduly prejudicial” and outweighed the

probative value. We overrule Robinson’s sole issue and affirm the trial court’s

judgment.

         AFFIRMED.


                                              ________________________________
                                                      CHARLES KREGER
                                                           Justice


Submitted on October 15, 2014
Opinion Delivered April 16, 2015

Before Kreger, Horton, and Johnson, JJ.




                                          5